Citation Nr: 1040644	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  06-33 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a kidney disability 
secondary to arthritis of the knees, a low and mid back 
disability, and/or hypertension.

2.  Entitlement to service connection for hypertension secondary 
to service-connected arthritis of the knees and a low and mid 
back disability.

3.  Entitlement to service connection for depression secondary to 
arthritis of the knees and a low and mid back disability.

4.  Entitlement to an increased rating for arthritis of the right 
knee, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for arthritis of the left 
knee, currently evaluated as 10 percent disabling.

6.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for arthritis of the 
cervical spine secondary to arthritis of the knees and a low and 
mid back disability.

7.  Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.H. (spouse)


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1976 to May 1976 and 
from March 1978 to May 1979.  

These matters come before the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Decatur, Georgia on the 
issues of entitlement to service connection for hypertension and 
entitlement to TDIU, and from an August 2008 rating decision on 
the remaining issues.  

In April 2010, the Veteran and a witness testified at a Travel 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  




The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

The  issue of entitlement to an extension of a temporary 
100 percent rating for convalescent purposes under 
38 C.F.R. § 4.30 for the Veteran's left knee has been 
raised by the record (See Veteran's statement dated in 
September 2009), but does not appear to have been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it 
and it is referred to the AOJ for appropriate action.  


REMAND

Kidney, Depression, Right knee, Left knee, Cervical Spine

In a VA Form 9, dated in September 2009, the Veteran requested a 
Central Office Board Hearing on the issues of entitlement to 
service connection for a kidney disability secondary to arthritis 
of the knees, a low and mid back disability, and/or hypertension; 
entitlement to service connection for depression secondary to 
arthritis of the knees and a low and mid back disability; 
entitlement to an increased rating for arthritis of the right 
knee, currently evaluated as 10 percent disabling; entitlement to 
an increased rating for arthritis of the left knee, currently 
evaluated as 10 percent disabling, and whether new and material 
evidence has been received to reopen a claim of entitlement to 
service connection for arthritis of the cervical spine secondary 
to arthritis of the knees and a low and mid back disability.  (A 
separate VA Form 9, dated in July 2009, indicated the Veteran's 
request for a Board hearing at a local VA office on the issues of 
entitlement to service connection for hypertension and 
entitlement to TDIU.  A Travel Board hearing was held on those 
two issues in April 2010.)

In October 2010, the Veteran's accredited representative filed a 
motion to remand the Veteran's claims for a videoconference Board 
hearing on those five issues for which a hearing had not yet be 
held.  It was further noted that the Veteran was agreeable to a 
videoconference hearing, rather than a Central Office hearing.  
Therefore, a remand to afford the Veteran a Board hearing on 
those five issues is warranted. 

Hypertension

Initially, the Board notes that the Veteran's service treatment 
records (STRs) contain at least eight blood pressure readings, 
and all are negative for any high blood pressure.  In addition, 
on his report of medical history in May 1978 and for separation 
purposes in March 1979, the Veteran denied that he had ever had 
high blood pressure.  The Veteran avers that he has hypertension 
as secondary to service-connected disabilities.  

A VA record dated in February 1993 reflects that the Veteran was 
taking blood pressure pills.  VA medical records dated in April 
and September 1993 reflect that the Veteran has a history of 
hypertension; however, the records do not state an initial date 
of diagnosis.  The Veteran testified at the April 2010 Travel 
Board hearing that he was diagnosed with hypertension in 1981 and 
has been receiving treatment ever since 1981.  (See Board hearing 
transcript, page 3).  The Board finds that any medical records 
relating to the Veteran's initial diagnosis may be helpful to the 
Board in adjudicating the claim, and VA should attempt to obtain 
them. 

VA medical records dated in August 2006 reflect that the Veteran 
was counseled on the importance of regular exercise, physical 
actively, diet, and weight control in the control of his blood 
pressure.  Dr. R. D. also stated "[a]t the request of the 
patient, I also agreed to his statement that his blood pressure 
is influenced by emotional state and also by his chronic pain 
from his degenerative arthritis."

A September 2006 statement by Dr. C. J.-T. reflects her opinion 
that "[the Veteran] certainly has essential [hypertension] 
likely exacerbated by stressors from numerous chronic medical 
conditions, financial stress as well as his depression.  I noted 
to the [patient] that I cannot say that his hypertension is 
directly related to these conditions or that it necessarily 
should be service connected.  However, the [hypertension] can 
certainly be impacted by the same."  

The claims file reflects that the Veteran been diagnosed with 
numerous conditions for which he is not service connected, to 
include arthritis of the left hip, arthritis of the left 
shoulder, arthritis of the cervical spine, history of coronary 
artery disease, history of thoracic aortic aneurysm, history of 
abdominal aortic aneurysm, status post repair and chronic renal 
failure, high cholesterol, obesity, schizoaffective disorder, and 
polysubstance abuse.  

The above medical opinions by Dr. R. D. and Dr. C. J.-T., do not 
discuss the Veteran's onset of hypertension, which disabilities 
may affect his hypertension, and to what degree any hypertension 
is affected by his disabilities.  

The Board finds that a VA examination and opinion as to whether 
the Veteran's hypertension is secondary to his service-connected 
disabilities, to include whether any service-connected disability 
aggravates his hypertension, and to what extent, is warranted.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

TDIU

The Veteran testified at the April 2010 Travel Board hearing that 
Dr. R. at the VA Medical Center in Dublin has indicated that the 
Veteran is unable to obtain or maintain gainful employment 
because of his service-connected disabilities.  Records from Dr. 
R. contained in the claims file do not reflect any such medical 
opinion.  However, the claims file does contain Social Security 
Administration (SSA) records which indicate that the Veteran is 
considered disabled for SSA purposes.  Unfortunately, the records 
do not appear to be complete.  The Board finds that any missing 
records may be useful, especially as the Veteran has several 
disabilities for which he is not service connected.  It is the 
responsibility of the VA to obtain any relevant records from the 
Social Security Administration.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  See also Quartuccio v. Principi, 16 Vet. App. 
183, 187-8 (2002).  In addition, the Board finds that the Veteran 
should be afforded a VA examination on the issue of TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to complete and 
return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, for medical records regarding 
the Veteran's hypertension, to include 
records from his initial diagnosis in 
approximately 1981.  After obtaining a 
completed VA Form 21-4142, the AOJ should 
attempt to obtain all identified pertinent 
medical records, to include VA records, not 
already associated with the claims file.  

If any of the above searches for any such 
records yields negative results, this fact 
should be noted in the claims folder.  All 
documents received by VA should be associated 
with the claims folder.

2.  Contact the Social Security Administration 
and obtain a copy of that agency's decision 
which granted the Veteran disability benefits, 
including all medical records used to make the 
decision.  

3.  Schedule the Veteran for a VA examination 
or examinations to determine the etiology and 
extent of his hypertension.  Perform all 
necessary diagnostic tests and report all 
clinical manifestations in detail.  The 
examiner is asked to opine as to whether it is 
at least as likely as not (50 percent or 
greater probability) that the Veteran's 
hypertension is secondary to a service-
connected disability, to include whether a 
service-connected disability aggravates 
his hypertension, and if so, to what 
extent.  

In addition, a clinician should determine 
whether the Veteran's service-connected 
disabilities, considered in combination, 
(and only his service connected 
disabilities) render the Veteran 
unemployable.  The clinician is requested to 
furnish an opinion as to whether it is at least 
as likely as not (50 percent or greater) that 
the Veteran's service-connected disabilities 
render him unemployable.

The term "as likely as not" does not mean 
within the realm of possibility.  Rather, it 
means that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find in 
favor of causation as to find against 
causation.

The clinician(s) is (are) requested to 
provide a complete rationale for his or her 
opinions, as a matter of medical probability, 
based on his or her clinical experience, 
medical expertise, and established medical 
principles.  The clinician(s) should review the 
claims folder, to include this remand and any 
additionally received medical records, and this 
fact should be noted in the accompanying 
medical report.

The Veteran should be advised that failure to 
appear for an examination as requested, and 
without good cause, could adversely affect her 
claim, to include denial.  See 38 C.F.R. § 
3.655 (2010).  

4.  Readjudicate the issues of entitlement to 
service connection for hypertension as secondary 
to service-connected disabilities, and 
entitlement to a total rating for compensation 
purposes based on individual unemployability 
(TDIU), with consideration of all evidence of 
record, to include additional evidence received 
since issuance of the most recent supplemental 
statement of the case.  If any benefit sought is 
not granted, issue a Supplemental Statement of 
the Case and afford the appellant and his 
representative an appropriate opportunity to 
respond.  Thereafter, these claims should be 
returned to the Board as warranted.

5.  Schedule the Veteran for a videoconference 
hearing before a Veterans Law Judge of the Board 
on the issues of entitlement to service 
connection for a kidney disability secondary to 
arthritis of the knees, a low and mid back 
disability, and/or hypertension; entitlement to 
service connection for depression secondary to 
arthritis of the knees and a low and mid back 
disability; entitlement to an increased rating 
for arthritis of the right knee, currently 
evaluated as 10 percent disabling; entitlement to 
an increased rating for arthritis of the left 
knee, currently evaluated as 10 percent 
disabling, and whether new and material evidence 
has been received to reopen a claim of 
entitlement to service connection for arthritis 
of the cervical spine secondary to arthritis of 
the knees and a low and mid back disability.

6.  After the hearing is conducted, or if the 
appellant withdraws his hearing request, or 
fails to report for the hearing, then in 
accordance with appellate procedures the 
claims file should be returned to the Board 
for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


